Me. Chibe Justice Quiñohes,
after making the above statement of facts, delivered the opinion of the court.
Although, in the petition instituting these proceedings to establish ownership, it should be stated whether or not the petitioner is without a written dominion title, and it not being sufficient to state that he has no recorded- title, the court having admitted the proceedings proposed by Francisco Martinez Salas without that requisite, it cannot now, after having-gone through all the formalities of the inquiry, dismiss the *175■case on its own motion, because of a defect of form which the court could and should have corrected at the outset, by refusing to allow the proceedings applied for without further ceremony.
In the instant case, however, the declaration of ownership requested by Francisco Martinez cannot be made, because the witnesses have only proven that the petitioner has been in possession of the land for about five years, which is not sufficient time to acquire ownership of real property by prescription, according to Judicial Order of April 4, 1899, invoked by petitioner as ground for his petition, and which requires .an uninterrupted possession for six years, in good faith and with a proper title; especially when it is likewise not proven that the previous owners of the land had acquired the same, inasmuch as the witnesses merely declare that they were in •quiet and peaceable possession thereof for more than twenty years, but without stating whether or not said possession was with a proper title, and what this was, so that the court might be able to determine whether or not it was a proper one for purposes of the acquisition of ownership.
In view of the judicial order cited and the other provisions applicable to this case, we adjudge that we should affirm and do affirm the judgment appealed from, with costs .against appellant.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this •case.